DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 06/14/2019 have been entered and fully considered.  Claims 1-15 are pending and examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping mechanism in claims 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-204193 A1 (“Oya”).
Regarding claim 1, Oya discloses a battery unit capable of use as a traction battery of a motor vehicle (Abstract; Fig. 1).  The battery unit comprises two rows of secondary batteries 10a-10d and 10e-10h arranged adjacent to each other (Fig. 1; [0023]-[0024], [0029], [0032]), wherein each of the secondary batteries 10a-10h comprises a safety valve 18 (“the venting unit”) for venting a case 11 (“the cell housing”) thereof (Figs. 1, 3-4; [0024]-[0025], [0048]).
The safety valves 18a-18h are arranged on mutually facing sides of the secondary batteries 10a-10h (Figs. 1-4).
A main pipe 43 comprising two shield units (surfaces of the main pipe 43 facing the secondary batteries 10a-10h) arranged between the mutually facing sides of the secondary batteries 10a-10h and arranged at a distance from one another (Fig. 2, annotated below; [0034]-[0036], [0049]-[0051]).  

    PNG
    media_image1.png
    234
    434
    media_image1.png
    Greyscale

Each of the shield units comprises a plurality of openings (provided at connecting portions 42; Fig. 4) and valve bodies 71, 75, 80, 85, 87, 99 (“the closure elements”) provided in respective shield walls (the remainder of main pipe 43) (Figs. 3-12).
As shown in, for example, Fig. 3, the opening of each shield wall is arranged in alignment with the safety valves 18 of the secondary battery 10 arranged closest to the shield wall in each case.
The valve bodies, in a closed position in which the valve bodies close the openings, are arranged entirely against the shield wall (e.g. Figs. 5, 7, 9-10) and, in an open position, in which the valve bodies at least partially reveal the openings, is at least partially separated from the shield walls (e.g. Figs. 6, 8, 11).
The valve bodies are transferable from the closed position to the open position by an action thereon of a force directed in a direction of the other respective shield unit ([0049]-[0053], [0059]).
As discussed above, the at least one clamping mechanism is interpreted under 35 USC 112(f).  See the specification as filed at [0022]).  The structure of the valve bodies 71, 75, 80, 85, 87, 99 prevents unintentional opening of the closure unit (see, for example, spring 72 Fig. 3) and is therefore deemed to read on clamping mechanism.
Regarding claim 14, Oya discloses the battery unit of claim 1.  Oya discloses the safety valve 18 of the secondary batteries may be a rupture disk ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-204193 A (“Oya”) in view of US 2015/0064514 A1 (“Wu”).
Regarding claims 2-5, 10-11, and 13, Oya discloses the battery unit of claim 1.  Oya does not expressly disclose at least one shield wall is at least partially formed as a mica board [claim 2], at least one closure unit is at least partially formed as a mica board [claim 3], at least one closure unit is configured as a flap [claims 4-5], and at least one closure unit is connected to the respective shield unit by way of at least one hinge [claims 10-11].
Wu discloses an energy storage device 10 comprising an electrical energy storage cell module 200 including a plurality of individual electrical energy storage cells 14, and electrical energy storage cell barriers 210, 218 (Abstract; Figs. 7-8).  The electrical energy storage cell barriers include biased vents 238, 240, 242, 244.  The biased vents are formed as a flap 248 attached at hinge portion 256 (Fig. 9; [0088]).  
The electrical energy storage cell barriers function as a thermal isolator and thermal barrier to propagation of cell failure inducing thermal energy, function to protect terminals of electrical energy storage cells from damage, act as an electrical isolator and serving as a shock absorber to protect the electrical energy storage cells from damage resulting from an impact or other force ([0011]).  The material providing the thermal insulating property and/or the electrically nonconductive material may include vermiculite-based materials ([017], [0057], [0081]).  Vermiculite is defined by Merriam-Webster as “any of various micaceous minerals that are hydrous silicates resulting usually from expansion of the granules of mica at high temperatures to give a lightweight highly water-absorbent material.”  Therefore, vermiculite is deemed to read on mica.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the opening and closure element as taught by Wu because the structure acts as a thermal isolator and an electrical isolator while allowing venting for gases from the battery cells.
Regarding claim 7
Regarding claim 12, Oya discloses a battery unit capable of use as a traction battery of a motor vehicle (Abstract; Fig. 1).  The battery unit comprises two rows of secondary batteries 10a-10d and 10e-10h arranged adjacent to each other (Fig. 1; [0023]-[0024], [0029], [0032]), wherein each of the secondary batteries 10a-10h comprises a safety valve 18 (“the venting unit”) for venting a case 11 (“the cell housing”) thereof (Figs. 1, 3-4; [0024]-[0025], [0048]).
The safety valves 18a-18h are arranged on mutually facing sides of the secondary batteries 10a-10h (Figs. 1-4).
A main pipe 43 comprising two shield units (surfaces of the main pipe 43 facing the secondary batteries 10a-10h) arranged between the mutually facing sides of the secondary batteries 10a-10h and arranged at a distance from one another (Fig. 2, annotated below; [0034]-[0036], [0049]-[0051]).  

    PNG
    media_image1.png
    234
    434
    media_image1.png
    Greyscale

Each of the shield units comprises a plurality of openings (provided at connecting portions 42; Fig. 4) and valve bodies 71, 75, 80, 85, 87, 99 (“the closure elements”) provided in respective shield walls (the remainder of main pipe 43) (Figs. 3-12).
As shown in, for example, Fig. 3, the opening of each shield wall is arranged in alignment with the safety valves 18 of the secondary battery 10 arranged closest to the shield wall in each case.
The valve bodies, in a closed position in which the valve bodies close the openings, are arranged entirely against the shield wall (e.g. Figs. 5, 7, 9-10) and, in an open position, in which the valve bodies at least partially reveal the openings, is at least partially separated from the shield walls (e.g. Figs. 6, 8, 11).
The valve bodies are transferable from the closed position to the open position by an action thereon of a force directed in a direction of the other respective shield unit ([0049]-[0053], [0059]).
As discussed above, the at least one clamping mechanism is interpreted under 35 USC 112(f).  See the specification as filed at [0022]).  The structure of the valve bodies 71, 75, 80, 85, 87, 99 prevents unintentional opening of the closure unit (see, for example, spring 72 Fig. 3) and is therefore deemed to read on clamping mechanism.
As discussed above, valve bodies 71, 75, 80, 85, 87, 99 (“the closure elements”) provided in respective shield walls (the remainder of main pipe 43) (Figs. 3-12).  As one having ordinary skill would readily recognize, because the closure elements are provided in respective shield walls they are connected to respective shield walls.
Oya does not expressly disclose at least one closure unit is connected to the respective shield unit by way of at least one hinge, and the hinge is configured as a film hinge or as an adhesive tape.
Wu discloses an energy storage device 10 comprising an electrical energy storage cell module 200 including a plurality of individual electrical energy storage cells 
The electrical energy storage cell barriers function as a thermal isolator and thermal barrier to propagation of cell failure inducing thermal energy, function to protect terminals of electrical energy storage cells from damage, act as an electrical isolator and serving as a shock absorber to protect the electrical energy storage cells from damage resulting from an impact or other force ([0011]).  The material providing the thermal insulating property and/or the electrically nonconductive material may include vermiculite-based materials ([017], [0057], [0081]).  Vermiculite is defined by Merriam-Webster as “any of various micaceous minerals that are hydrous silicates resulting usually from expansion of the granules of mica at high temperatures to give a lightweight highly water-absorbent material.”  Therefore, vermiculite is deemed to read on mica.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the opening and closure element as taught by Wu because the structure acts as a thermal isolator and an electrical isolator while allowing venting for gases from the battery cells.
Regarding claim 15, Oya discloses the battery unit of claim 1.  Oya is silent regarding the battery unit being a traction battery for a motor vehicle.  However, Wu teaches that lithium ion batteries are useful in vehicles because of their low weight and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-204193 A (“Oya”) in view of JP 2007-220508 A (“Yoshida”).
Regarding claim 8, Oya discloses the battery unit of claim 1.  Oya further discloses a rupture membrane 74 that closes the branch pipe 41 ([0058]-[0059], [0060], [0063]-[0066], [0072]-[0074]).  However, Oya does not expressly disclose the at least one closure unit, in its closed position, is adhesively bonded to the respective shield wall.
Yoshida discloses a safety valve for a battery and teaches the concept of adhesively bonding a rupture disk ([0034], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adhesively bond the rupture disk of Oya as taught by Yoshida because this would involve substituting one known rupture disk for another to yield predictable results in view of the teachings of Yoshida.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-204193 A (“Oya”) in view of US 2015/0064514 A1 (“Wu”) as applied to claim 5 above, and further in view of JP 2007-220508 A (“Yoshida”).  
Regarding claim 9, modified Oya discloses the battery unit of claim 5.  Oya and Wu do not expressly disclose the at least one closure unit, in its closed position, is adhesively bonded to the respective shield wall.
Yoshida discloses a safety valve for a battery and teaches a rupture disk attached with a heat-weldable resin layer.  This allows for adjusting the pressure at which the joint portion is peeled off by controlling the joining conditions and the area of the joint portion ([0033], [0037]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the heat-weldable resin layer as a means for joining the rupture membrane of Wu because Yoshida teaches it allows for adjusting the pressure at which the joint portion is peeled off.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Oya does not anticipate claim 1 (which includes the subject matter of previous claim 6); in particular that “Figure 3 of Oya clearly shows that ‘spring 72’ connects only between ‘valve body 71b’ and ‘valve body 71f’ and not to the ‘main pipe 43,’ which is alleged to correspond to the ‘shield wall.’”  The Office respectfully disagrees.  As discussed in the rejection above, valve bodies 71, 
Regarding claim 12, applicant argues the rejection of claims 12 and 13 lacks any citation to Oya or Wu directing applicant to a portion of the reference where the features are alleged to be found.  The Office respectfully disagrees.  The rejection clearly stated “The biased vents are formed as a flap 248 attached at hinge portion 256 (Fig. 9; [0088]).  The vents are formed as a burst structure (i.e. a rupture membrane) ([0063]-[0065], [0088]-[0090]).”  See the Non-Final Rejection at section 21.  One having ordinary skill in the art would readily recognize that a burst structure or rupture membrane as taught by Wu corresponds to the claimed film hinge.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727